REASONS FOR ALLOWANCE
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments overcome the previously applied rejections.  The combination of Alsenz in view of Trnka and Alston applied in the previous Office Action constitutes the closest prior art.  However, neither this combination nor the prior art as a whole teaches or suggests the claim combinations now recited in independent claims 1, 7, or 8, and in particular comprising the newly added limitations whereby upon determining the rotation speed of the air supply fan is decreased to a predetermined rotation speed lower limit, and a value obtained by subtracting the temperature detection value of air heat-exchanged by the second heat exchanger from a predetermined temperature is greater than a predetermined threshold, display a first warning on the display, and upon determining the rotation speed of the air supply fan is increased to a predetermined rotation speed upper limit, and the value obtained by subtracting the temperature detection value of air heat-exchanged by the second heat exchanger from the predetermined temperature is not greater than the predetermined threshold., display a second warning on the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812.  The examiner can normally be reached on 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC E NORMAN/Primary Examiner, Art Unit 3763